free to reconsider the issue.   Div. of Child & Family Servs., Dep't of
Human Res., State of Nevada v. Eighth Judicial Dist. Court, 120 Nev. 445,
451, 92 P.3d 1239, 1243 (2004). Accordingly, we
           ORDER the petition DENIED.'




                                                                    C.J.




cc: Chief Judge, The Eighth Judicial District Court
     Hon. Gerald W. Hardcastle, Senior Judge
     Abrams Law Firm, LLC
     Moran Law Firm, LLC
      Eighth District Court Clerk



      3-This order does not prevent petitioner from challenging any order
holding her, her attorney, or her attorney's law firm in contempt by
further writ petition. Emerson v. Eighth Judicial Dist. Court, 127 Nev.
         263 P.3d 224, 227 (2011) (explaining that consideration of a writ
petition challenging an order sanctioning a party's attorney is proper
because the attorney was not a party to the litigation and therefore the
attorney cannot appeal and has no other remedy available at law); Div. of
Child & Family Servs., 120 Nev. at 449-50, 92 P.3d at 1242 (holding that
the proper way to challenge a contempt order is through a writ petition).



                                    2